Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 27, 2015

                                     No. 04-14-00900-CV

                   IN THE INTEREST OF L.C. AND N.M., CHILDREN,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-03030
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       The appellee has filed its first motion for extension of time to file the brief in this
termination of parental rights appeal, which is accelerated. In the motion, the appellee asks for
an additional thirty days to file it brief. We GRANT appellee’s motion; however, we advise
appellee that no further extension will be granted absent written proof of extraordinary
circumstances. Accordingly, appellee’s brief is due in this court on or before April 23, 2015.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court